Case: 1:16-cv-01102-PAG Doc #: 98 Filed: 07/02/19 1 of 4. PagelD #: 1878

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DEBORAH MEREDITH,
1:16-cv-01102-PAG

Plaintiff,
Hon. Judge Patricia A. Gaughan
V.

UNITED COLLECTION BUREAU, INC.,

Defendant.

DEFENDANT’S RESPONSE TO
PLAINTIFF’S CONFIRMATORY INTERROGATORY NO. 2

Defendant United Collection Bureau, Inc. (“UCB”), by and through counsel, submits the

following objections and responses to Plaintiff's Confirmatory Interrogatory No. 2:

INTERROGATORY

Interrogatory 2: Provide the total number of cell phone numbers you called, where any

prerecorded message was played during any call, where there is an indication in your records that

such cell phone number was a “wrong number,” i.e. that of a non-debtor; plus the number of calls

to each of those numbers.

Answer: UCB played a total of 634 pre-recorded messages during the relevant class period

(May 9, 2012, through October 5, 2018). These messages were left on 194 unique cell phone

numbers.

39354439v1
Case: 1:16-cv-01102-PAG Doc #: 98 Filed: 07/02/19 2 of 4. PagelD #: 1879

Dated: July 2, 2019

39354439v1

UNITED COLLECTION BUREAU, INC.

/s/ Meagan A. Mihalko

Keith J. Barnett (admitted pro hac vice)
Lindsey B. Mann (admitted pro hac vice)
TROUTMAN SANDERS LLP

600 Peachtree Street NE, Suite 3000
Atlanta, GA 30308

(404) 885-3000

keith. barnett@troutmansanders.com
lindsey.mann@troutmansanders.com

Ethan G. Ostroff (admitted pro hac vice)
TROUTMAN SANDERS LLP

222 Central Park Ave., Suite 2000
Virginia Beach, Virginia 23462

(757) 687-7500
ethan.ostroff@troutmansanders.com

Meagan A. Mihalko (admitted pro hac vice)
TROUTMAN SANDERS LLP

1001 Haxall Point, Suite 1500

Richmond, VA 23219

(804) 697-1281
meagan.mihalko@troutman.com

Jason P. Ferrante

MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN, P.C.

127 Public Square, Suite 3510
Cleveland, OH 44114
jpferrante@mdweg.com

Counsel for Defendant
Case: 1:16-cv-01102-PAG Doc #: 98 Filed: 07/02/19 3 of 4. PagelD #: 1880

CERTIFICATE OF SERVICE

I hereby certify that, on July 2, 2019, I sent a true and correct copy of the foregoing
document via electronic mail to the following counsel of record:

Alexander H. Burke
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
aburke@burkelawlic.com

Larry P. Smith (pro hac vice)
David Marco (pro hac vice)
SMITHMARCO, P.C.

55 W. Monroe St., Suite 1200
Chicago, IL 60603
Telephone: (888) 822-1777
Ismith@smithmarco.com
dmarco@smithmarco.com

Mitchel E. Luxenburg
THE LAW FIRM OF MITCH LUXENBURG
23875 Commerce Park, Ste. 105
P.O, Box 22282
Beachwood, OH 44122
Telephone: (216) 452-9301
mitch@mluxlaw.com

Counsel for Plaintiff
/s/ Meagan A. Mihalko

Attorney for Defendant
United Collection Bureau, Inc.

39354439v1
Case: 1:16-cv-01102-PAG Doc #: 98 Filed: 07/02/19 4 of 4. PagelD #: 1881

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DEBORAH MEREDITH, )
) 1:16-cv-01102-PAG
Plaintiff, )
) Judge Gaughan
v. )
UNITED COLLECTION BUREAU, INC.,
Defendant.
VERIFICATION

I, Mark Beirdneau, state that I have read Defendant United Collection Bureau, Inc.’s
Answer to Plaintiff's Second Confirmatory Interrogatory, and that the answer contained therein
is true and accurate to the best of my knowledge, information, and belief.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on July 2, 2019. wt Aye
I MUL WS

Mark Beirdneau

3935835iv1
